DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I and species 1 in the reply filed on 05/03/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 12, the limitations “.. the close contact layer includes one plane in a central region of the spiral-shaped coil conductor layer..” is vague and indefinite.. The examiner is unclear on what is the structural make-up of a “plane” in regards to the close contact layer?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-3, 5, 11-12 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Nagatomo (JP 2005050956)(English translation).
	Regarding claim 1, Nagatomo (figures 1-2 and para 0017-0032) discloses a multilayer body (see figure 1-2) in which a plurality of resin insulation layers (20) is laminated (see figure 1); a coil conductor layer (31a/31b) formed in a spiral shape and disposed on a main surface of one of the resin insulation layers (see figure 2); and at least one close contact layer (32a/32b) disposed at an interface between two of the resin insulation layers and not connected to the coil conductor layer (see figure 2), the close contact layer containing a metal having desired adhesion to the resin insulation layer (note: the contact layer which is made of silver which can be considered metal having desired adhesion to the resin insulation layer; the claim does specify what type metal material would be a desired adhesion to the resin insulation layer).
Regarding claim 2, Nagatomo (figure 2) discloses wherein the close contact layer is disposed on the main surface of the resin insulation layer.
Regarding claim 3, Nagatomo (figure 2) discloses wherein
the close contact layer includes one plane in a central region of the spiral-shaped coil conductor layer.(note: the central portion of the contact layer 32a includes one plane in a central region of the spiral-shaped coil conductor layer).


    PNG
    media_image1.png
    292
    522
    media_image1.png
    Greyscale

Regarding claim 5, Nagatomo (figure 2) discloses wherein the close contact layer is formed continuously along the coil conductor layer.
Regarding claim 11, Nagatomo (figure 2) discloses wherein a first magnetic substrate (17) and a second magnetic substrate (18) including the multilayer body, wherein in the multilayer body (see figure 1), the resin insulation layers are laminated in a direction from the first magnetic substrate toward the second magnetic substrate (see figure 1).
Regarding claim 12 as applied to claim 2, Nagatomo (figure 2) discloses wherein the close contact layer is formed continuously along the coil conductor layer.
Regarding claim 14 as applied to claim 2, Nagatomo (figure 2) discloses wherein the close contact layer includes one plane in a central region of the spiral-shaped coil conductor layer.(note: the central portion of the contact layer 32a includes one plane in a central region of the spiral-shaped coil conductor layer).


    PNG
    media_image1.png
    292
    522
    media_image1.png
    Greyscale


2	Claims 1 and 8 are rejected under 35 U.S.C. 102a1 as being anticipated by Sato et al. (US 2010/0108233).
	Regarding claim 1, Sato et al. (figure 3 and para 0027-0035) discloses a multilayer body (see figure 3) in which a plurality of resin insulation layers (11/12) (see para 0031) is laminated (see figure 1); a coil conductor layer (10) formed in a spiral shape and disposed on a main surface of one of the resin insulation layers (see figure 3); and at least one close contact layer (13) disposed at an interface between two of the resin insulation layers and not connected to the coil conductor layer (see figure 3), the close contact layer containing a metal having desired adhesion to the resin insulation layer (note: the contact layer which is made of nickel which can be considered metal having desired adhesion to the resin insulation layer; the claim does specify what type metal material would be a desired adhesion to the resin insulation layer).
Regarding claim 8, Sato et al. (para 0027-0035) discloses the coil conductor layer and the close contact layer are made of different materials from each other.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo (JP 2005050956)(English translation) in view of Yarger et al. (US 2010/0013345).
	Regarding claim 8, Nagatomo (figures 1-2 and para 0017-0032) discloses all the limitations as noted above but does not expressly discloses the coil conductor layer and the close contact layer are made of different materials from each other.
	Yarger et al. (figure 10 and para 0098) discloses wherein the coil conductor layer (1006) and the close contact layer (1018) are made of different materials from each other.
	Accordingly, it would have been obvious to one ofoordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the coil conductor layer and the close contact layer are made of different materials from each other as taught by Yarger et al. to the inductive device of Nagatomo so as to improve/enhance the magnetic flux thereby allowing for a higher inductance to be obtained.
3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nagatomo (JP 2005050956)(English translation) in view of Yarger et al. (US 2010/0013345) in view of Lim (US 2015/0061810)
	Regarding claim 9, the modified inductive of Nagatomo disclose the coil conductor layer has wiring layer containing copper (see Yarger et al. para 0098 ref #1006) and the close contact layer is made of chromium or titanium (see Yarger et al. para 0098 ref #1018). The modified inductive of Nagatomo does not disclose the coil conductor layer is formed of a seed layer containing chromium or titanium and a wiring layer containing copper disposed on the seed layer.
Lim (figures 8-9 and para 0053) discloses coil conductor layer is formed of a seed layer (120a) containing chromium or titanium and a wiring layer (120b) containing copper disposed on the seed layer (see para 0053).
Accordingly, it would have been obvious to one ofoordinary skill in the art before the effective filing date of the applicant claimed invention to design as taught by Lim to the modified inductive of Nagatomo does so as to as all the inductive device to characteristics good high temperature/ mechanical properties, good corrosion resistance and good electrical conductivity.

4.	Claims 1-2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 20100301966) in view of Sato et al. (US 2010108233).
Regarding claim 1, Yoshino et al. (figure 2 and para 0023-0036) discloses a multilayer body (see figure 2) in which a plurality of insulation layers (22-27) is laminated (see figure 2); a coil conductor layer (31/34) formed in a spiral shape and disposed on a main surface of one of the insulation layers (see figure 2); and at least one close contact layer (35) disposed at an interface between two of the insulation layers and not connected to the coil conductor layer (see figure 2). 
Yoshino et al. does not expressly disclose wherein the plurality of insulation layers comprises resin and the close contact layer containing a metal having desired adhesion to the resin insulation layer.
Sato et al. (para 0031-0034) discloses wherein the plurality of insulation layers (11/12) comprises resin and the close contact layer containing a metal (13) having desired adhesion to the resin insulation layer. (note: the contact layer which is made of nickel which can be considered metal having desired adhesion to the resin insulation layer; the claim does specify what type metal material would be a desired adhesion to the resin insulation layer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the plurality of insulation layers comprises resin and the close contact layer containing a metal having desired adhesion to the resin insulation layer as taught by Sato et al. to the inductive device of Yoshino et al. so as to reduce the chances of a short circuiting occurring while also reducing an occurrence of inductive device from cracking.
Regarding claim 2, Sato et al. (para 0031-0034) discloses wherein the close contact layer (13) is disposed on the main surface of the resin insulation layer.
Regarding claim 8, Sato et al. (para 0025-0027) discloses the coil conductor layer and the close contact layer are made of different materials from each other.
Regarding claim 11, Yoshino et al. (figure 2 and para 0023-0036) discloses wherein a first magnetic substrate and a second magnetic substrate including the multilayer body, wherein in the multilayer body (see figure 2), the resin insulation layers are laminated in a direction from the first magnetic substrate toward the second magnetic substrate (see figure 2).


5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (US 20100301966) in view of Sato et al. (US 2010108233) in further view of Yeh et al. (US 2008/0150663).
Regarding claim 10, Yoshino et al. (figure 2 and para 0023-0036) discloses a thickness of the coil conductor layer is 1 µm to 100 µm (see para 0028). Yoshino et al. (para 0032) discloses a thickness of the close contact layer but does not expressly disclose a contact layer is equal to or less than 0.1 µm.
Yeh et al. (para 0031) discloses a teaching of designing a contact layer (106) is equal to or less than 0.1 µm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein a contact layer is equal to or less than 0.1 µm as taught by Yeh et al. to the inductive device of Yoshino et al. so as to save in production cost since less material is used while also reducing the size of the inductive device thereby saving valuable space on the printed circuit board.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837